Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/20and 3/2/21 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “A multi-axis gripper for a lab automation robot, comprising: a gripper body having a front platform portion and a rear mounting portion for facilitating movable coupling of the gripper to an end effector of the lab automation robot; a pair of fingers 
The recitation of “a pair of fingers extending longitudinally from the front platform portion of the body and configured to be laterally movable toward and away from each other for selectively gripping and releasing an object positioned therebetween” is not clearly understood as to how “a pair of fingers (46, 46) extending longitudinally from the front platform portion of the body” are configured to be “laterally movable toward and away from each other for selectively gripping and releasing an object positioned therebetween.”  

    PNG
    media_image1.png
    219
    287
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    211
    289
    media_image2.png
    Greyscale

The provided Figs. 2 and 3 vaguely show “a pair of fingers (46, 46)” extending longitudinally from the front platform portion of the body (44). Specification states the fingers (46, 46) being laterally movable (e.g., parallel to a transverse or lateral centerline of the body 44) toward and away from each other in the [0021] paragraph: 



However, it is not clearly understood as to the structural relationship between a pair of fingers (46, 46) and other related structures to provide a moving force such as motor or other driving means or other moving parts. Figs. 4B and 6B show two motors (150), but the provided drawings and the specification fails to disclose as to how a pair of fingers (46, 46) are configured to be laterally movable, The provided Fig. 4B shows a gripper platform (44) where each gripper (46) appears to be permanently attached to. 
Moreover, Claim 16 recites “the gripper is further rotatable relative to at least the forearm about a first horizontal axis and about a second horizontal axis.” Similarly to claim 11, it is not clearly understood as to how “the gripper is further rotatable relative to at least the forearm about a first horizontal axis and about a second horizontal axis.” As previously indicated, it is not clearly understood as to the structural relationship between a pair of fingers (46, 46) and other related structures to provide a moving force such as motor or other driving means or other moving parts. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 16, as best understood, is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yamaguchi et al. (US 2012/0065779). 
Yamaguchi et al. (US 2012/0065779) discloses a robot (See Figs. 1-16) comprising: a stationary base (25) (See Fig. 1); a swiveling tower (24) rotatably mounted to the stationary base about a first vertical axis (L1A); an arm (21A) vertically translatably mounted to the tower; an articulating forearm (22A) coupled to the arm at an elbow joint and pivotable relative thereto about a second vertical axis (L2A); and a wrist assembly (10A) including a multi-axis gripper operatively coupled to the forearm at a wrist joint and rotatable relative thereto about a third vertical axis (L3A), wherein the gripper (41A, 41A) is further rotatable relative to at least the forearm about a first horizontal axis (L4A) and about a second horizontal axis (L4A). Note that Figs. 2-16 disclose various grippers (12a, 12b; 112, 212, 412) which are designed to move or rotate or clamp to firmly grasp the desired object. 
Allowable Subject Matter
Claims 1-10 are allowed.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under the first paragraph of 35 U.S.C. 112(a) or 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claims 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. the first paragraph of 35 U.S.C. 112(a): or 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

RE claim 16, Hino ‘055, Treadwell ‘478, and Yamanaka ‘946 show a robot hand providing various gripping arms, forearms, and grippers with multiple axes.
Neumann ‘128 and Lord ‘541 disclose gripper exchange mechanism.
Klang ‘303 provides pivotal grippers.
Ng ‘144 and Fahldieck ‘699 display replaceable jaws with openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652